Response to Arguments
Applicant's arguments filed 15 May 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Nielsen does not have a lip in the intermediate portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim limitation requires a lip on the lid and on the perimeter (side).  Strassburger in view of Nielsen meets this teaching.  Furthermore since Strassburger does not have an opening in the middle as Nielsen does, it would be obvious to a PHOSITA to continue the lip.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, it is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument to applicant’s argument that Nielsen does not teach face to face, examiner disagrees.  It is clear from the figures that in the area where the mating parts meet, the faces of the mating parts are sealed face to face and the sealing is facilitated by the mating lip portion.

    PNG
    media_image1.png
    296
    274
    media_image1.png
    Greyscale

In response to applicant's argument that there is no reason to provide a lip on the cavity sections, this modification was never stated or intended in the previous office action.  Rather the structure of Strassburger is modified to include the lip of Nielsen and not the open cavity. 
In response to applicant's argument that modifying the lid to have a lip would destroy Strassburger because the extending ledge would have to be eliminated, examiner disagrees.  The extending ledge of Strassburger extends from the underside of the upper surface, [0014].  With this in mind, the lip of Strassburger as modified by Nielsen to have a lip at the facing surfaces of the lid and perimeter is below the upper surface and below the faces where the lip is located.
In response to applicant's argument that the overcap of Strassburger does not rest on the neck of the container, citing that a cylindrical overcap cannot rest on a cylindrical neck, examiner disagrees.  Applicant does not point out any reason why a cylindrical shape could not rest on top of another cylindrical shape.  Figure 8 of Strassburger shows that the overcap is resting on the neck of the container.  In addition, figure 11 shows that the overcap is taller than the cap, with this in mind, the overcap rests on the neck and not on the top of the cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799